Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 January 2022 has been entered.
 
EXAMINER'S AMENDMENT

The following changes are made to correct obvious minor errors in the claims.  In particular, to provide consistent terminology throughout the claims.  Also, in claims 15 and 23, “liquid” has been changed to ---fluid--- since applicant has changed the dependency of such claims removing the antecedent basis for the liquid.  Claims 11 and 20 set forth a fluid flowing through the connecting pipe.  As such “liquid” in claims 15 and 23 should clearly be ---fluid---.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims

	In claim 13, line 2, change “a” to ---the at least one---,
	In claim 15, line 3, change “liquid” to ---fluid---.
	In claim 17, line 2, change both occurrences of “the level sensor” to ---the at least one level sensor---.
	In claim 23, line 3, change “liquid” to ---fluid---.
	In claim 25, line 2, change both occurrences of “the level sensor” to ---the at least one level sensor---.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



GKG
26 January 2022